DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 02, 2022 has been entered.

This is the Communication in response to the Request for Continued Examination (RCE) filed on August 02, 2022 for Application No. 16/668,687, title: “System, Methods And Computer Program Products For Identity Authentication For Electronic Payment Transactions”.

Status of Claims
Claims 1-2, 6-7, and 9-10 were pending.  By the 08/02/2022 RCE, no claim has been amended, cancelled, or added.  Accordingly, claims 1-2, 6-7, and 9-10 remain pending in this Application and have examined.
Priority
This Application was filed on 10/30/2019 and claims the benefits of Foreign Application No. INDIA 201811049652 filed on 12/28/2018.  For the purpose of examination, the 12/28/2018 is considered to be the effective filing date.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The certified copy has been filed on 02/24/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 was filed after the mailing date of the Notice of Allowability on 05/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTOL-1449 form with the examiner’s initials is enclosed to this Office action.

Allowable Subject Matter
The reasons for the allowance are provided in the last “Notice of Allowability” issued on 05/09/2022.

Conclusion
Claims 1-6 (renumbered from claims 1-2, 6-7, and 9-10) are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697